Citation Nr: 0314199	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-17 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a right ankle injury.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a back disability.  In that decision, the RO 
also granted entitlement to service connection for a right 
tibia "fracture" and assigned a noncompensable evaluation.  
The veteran subsequently perfected appeals regarding each of 
these issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in October 1998 and a 
Supplemental Statement of the Case (SSOC) in June 2000.

In the August 1998 rating decision, the RO also denied 
entitlement to service connection for a psychiatric disorder.  
The veteran subsequently expressed disagreement regarding the 
denial of that claim.  Thereafter, in a July 2000 rating 
decision, the RO granted entitlement to service connection 
for schizophrenia and assigned a 30 percent evaluation, 
effective November 7, 1997.  The veteran subsequently 
expressed disagreement with the disability rating assigned 
for that disability.  However, in a March 2002 rating 
decision, the RO granted an increased evaluation of 100 
percent for the veteran's schizophrenia, effective November 
7, 1997.  Therefore, because the RO has granted the maximum 
disability rating available for the veteran's schizophrenia, 
from the effective date of the initial grant of service 
connection, the Board finds that the matter has been resolved 
and is not presently on appeal.

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

In this case, the Board issued a letter to the veteran in 
December 2002 advising him of the enactment of the VCAA.  In 
that letter, the Board explained his and VA's 
responsibilities under the VCAA, and what type of evidence 
was needed to substantiate his claims.  The veteran was 
further advised that he had 30 days from the date of the 
letter to respond, and that, if he was not heard from within 
that period, the Board would proceed to decide his appeal 
based on the information and evidence of record.

Thereafter, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  

Of particular note to this case is the fact that the Federal 
Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  As noted 
above, the veteran was advised in the Board's December 2002 
VCAA notification letter that he was being given 30 days from 
the date of that letter to respond, and that, if he was not 
heard from within that period, the Board would proceed to 
decide his appeal based on the information and evidence of 
record.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand the veteran's 
case to the RO so that he may be notified of requirements of 
the VCAA by the AOJ, rather than the Board, and so that he 
may be given a more appropriate period of time in which it 
respond.  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The RO is free to 
undertake any developed deemed necessary 
in order to fully comply with the VCAA.

2.  Once the foregoing has been 
completed, the RO should issue an SSOC.  
If the RO's decision remains unfavorable, 
the veteran and his representative should 
be afforded time in which to respond.  
The veteran's claims folder should then 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


